McCULLOCH, C. J., (dissenting). The Declaration of Eights embodied in the Constitution merely provides that “the right of trial by jury shall remain inviolate.” It does not specify what number of men shall constitute a jury, nor how the verdict shall be rendered. That is left, by the silence of the Constitution on the -subject, to legislative regulations. The purpose of the framers of the Constitution was to preserve, in this State, the principle of trial by jury, and not to prescribe any particular form by which the remedy shall be applied. There is no magic in particular numbers, and it is difficult for me to believe that those who inserted the declaration of principles into our organic law intended to hamper the Legislature in reforming legal procedure from time to time so as to keep pace with advanced thought. Any other view constitutes the worship of mere form instead of preserving a principle. The principle of trial by jury found expression in some form or other long before it was declared or moulded into modern shape under the common law of England. The history of its origin and growth is an interesting study, but has little bearing, I think, on the interpretation of the language of our constitutional guaranty on the subject. The fact, which must be conceded, that as created under the common law, a jury trial was understood to mean the unanimous verdict of a jury of twelve impartial men, does not necessarily imply that the framers of the Constitution intended to perpetuate that mode of trial in the particular form then in vogue. That kind of trial was a growth, and to hold that the language of the Constitution fastened itself on the particular formula, is to say that all further progress on the subject was intended to be stopped. Why should we say that in the enlightened age in which our Constitution was adopted, it was intended to hinder further progress in the form of a remedy, of which the history of our jurisprudence bears witness to so much wholesome growth? From a small and uncertain beginning, the principle of trial by jury had, in course of centuries, taken practical form, which was well understood, but there is now little, if any, disagreement in the opinions of thoughtful men that the common-law requirement of unanimity of a jury verdict is a serious impediment to rational enforcement of the laws, both civil and criminal. Did the framers of the Constitution mean to prohibit the Legislature from regulating jury trials by providing for a greater or less number of jurors than twelve 'and for a verdict of less than the whole of the jury? I think not. Constitutions are usually mere declarations of principles and not specifications of details. This is particularly true of the provision now under consideration, for it appears in the Declaration of Bights where enumerations of principles are found in general terms. I am, of course, aware of the fact that nearly all of the courts which have passed on the question, held that a constitutional guaranty of the right of trial by jury means a trial by a jury of twelve, and a unanimous verdict, according to the practice at common law. But I think the decisions are wrong. They follow each other blindly, and it seems to me to be the time to stop. Decisions on that subject do not become rules of property, and there is no obligation to follow them when found to be wrong. The Supreme Court of the United States has, in perhaps stronger terms than any other court adhered to the view that “trial by jury” necessarily means the unanimous verdict of a jury of twelve men, but its position on that subject seems to me to be inconsistent with the forceful and wholesome doctrine announced as follows by that court in the case of Hurtado v. California, 110 U. S. 516: “It necessarily happened, therefore, that as these broad and general maxims of liberty and justice held in our system a different place and performed a different function from their position and office in English constitutional history and law, they would receive and justify a corresponding-and more comprehensive interpretation. Applied in England only as guards against executive usurpation and tyranny, here they have become bulwarks also against arbitrary legislation; but, in that application, as it would be incongruous to measure and restrict tbem by tbe ancient customary English law, they would be held to guarantee not particular forms of procedure, but tbe very substance of individual rights to life, liberty and property. Restraints that could be fastened upon executive authority with precision and detail, might prove obstructive and injurious when imposed on the just and necessary discretion of legislative power; and while in every instance, laws that violated express and specific injunctions and prohibitions, might, without embarrassment, be judicially declared to be void, yet, any general principle or maxim, founded on the essential nature of law, as a just and reasonable expression of the public will and of government, as instituted by popular consent, and for the general good, can only be applied to cases coming clearly within the scope of its spirit and purpose, and not to legislative provisions merely establishing forms and modes of attainment.” My conclusion is that the statute of this State providing for the rendition of verdicts in civil oases by three-fourths of the jury is not in conflict with the Declaration of Rights in the Constitution.